Citation Nr: 0519108	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  04-33 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for acute 
prostatitis, claimed as secondary to a prostate biopsy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran compensation under 38 U.S.C. 
§ 1151 for acute prostatitis.  He responded by submitting a 
Notice of Disagreement received in February 2004, and was 
sent an August 2004 Statement of the Case.  He then filed a 
September 2004 VA Form 9, perfecting his appeal of this 
issue.  In June 2005, the Board granted the veteran's motion 
for advancement of his claim on the Board's docket.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks compensation under 38 U.S.C. § 1151 for 
acute prostatitis, claimed as secondary to a VA prostate 
biopsy.  Medical evidence of record confirms that in February 
2003 at a VA medical center the veteran underwent a prostate 
biopsy which was positive for adenocarcinoma of the prostate.  
Within a short time thereafter, he was hospitalized at a 
private facility for a fever and other symptoms of 
prostatitis.  He was also found positive for E. coli 
bacteria, and was placed on antibiotics.  In a March 2004 
statement, R.C.H., M.D., a physician who treated the 
veteran's infection, stated the veteran's infection "was 
caused by his surgical procedure."  

In denying the veteran's claim, the RO concluded that 
assuming his infection was a result of his biopsy, this 
disability was acute and transitory, without chronic 
residuals, and was therefore not compensable under 38 U.S.C. 
§ 1151.  However, the veteran asserts he has urinary 
incontinence and other chronic symptoms secondary to his 
infection and subsequent prostatitis.  The RO also concluded 
that the possibility of infection was a "known risk" of 
that procedure which was understood and waived by the veteran 
when he gave his signed consent for the procedure.  
Therefore, his subsequent infection did not meet the § 1151 
requirement of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  However, the RO provided no basis 
for that assessment.  

Because this appeal presents medical questions beyond the 
expertise of the Board, the Board has an obligation to remand 
this issue in order to obtain a medical examination and 
opinion.  VA is obligated to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
That duty to assist includes providing a medical examination 
and/or obtaining a medical opinion statement when such an 
examination becomes necessary to substantiate the claim.  
38 U.S.C.A. § 5103A(d) (West 2002).  

Therefore, in light of the above, this claim is REMANDED for 
the following additional development:  

1.	The veteran should be afforded a VA 
genitourinary examination to determine 
the nature and etiology of any current 
genitourinary disability.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  After reviewing the claims 
file and examining the veteran, the 
examiner should address the following 
questions:
a) Does the veteran have any current 
chronic residuals of this February 2003 
prostate biopsy and/or infection?  
b) For any current residual(s) 
noted, was such disability, based on 
review of the evidence of record, 
examination of the veteran, and the 
examiner's professional expertise, at 
least as likely as not the result of 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing medical care, and/or was the 
infection an event not reasonably 
foreseeable?  
A complete rationale should be given 
for all medical opinions and conclusions 
expressed.

2.	After the development requested 
above has been completed to the extent 
possible, as well as any other 
development deemed necessary by the RO 
after review of the record, the RO should 
again consider the veteran's pending 
claim in light of the additional evidence 
added to the record.  If any benefit 
sought on appeal remains denied, the 
appellant and representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


